COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Darryl Dwayne Farley v. Doretha Lenett Edwards

Appellate case number:   01-20-00018-CV

Trial court case number: 2002-46326

Trial court:             245th District Court of Harris County

       On July 19, 2021, appellant Darryl Dwayne Farley filed a letter that we construe as a
motion for extension of time to file his appellate brief in the pending appeal. We grant the
motion. Appellant’s brief is due thirty days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                     Acting individually


Date: July 27, 2021